 1   Joshua B. Swigart, Esq. (SBN 225557)
     josh@westcoastlitigation.com
 2   David J. McGlothlin, Esq. (SBN 253265)
     david@westcoastlitigation.com
 3   Hyde & Swigart
     2221 Camino Del Rio South, Suite 101
 4   San Diego, CA 92108-3551
     Telephone: (619) 233-7770
 5   Facsimile: (619) 297-1022
 6   Abbas Kazerounian, Esq. (SBN 249203)
     ak@kazlg.com
 7   Ryan L. McBride, Esq. (SBN 297557)
     ryan@kazlg.com
 8   Kazerouni Law Group
     245 Fischer Ave., Suite D1
 9   Costa Mesa, CA 92626
     Telephone: (800) 400-6808
10   Facsimile: (800) 520-5523
11
     Attorneys for the Plaintiff
12
13                       UNITED STATES DISTRICT COURT
14                     NORTHERN DISTRICT OF CALIFORNIA
15                                      )
     Ross Taub,                               Case No.
16                                      )
                           Plaintiff,   )
17                                            PLAINTIFF’S COMPLAINT FOR
                                        )     DAMAGES
                           v.
18                                      )
19   Parker Jewish Institute for        )
     Health Care and Rehabilitation;    )
20                                      )     JURY TRIAL DEMANDED
     and Abrams, Fensterman,
21   Fensterman, Eisman, Formato,       )
     Ferrara, Wolf & Carone, LLP        )
22                                      )
23                                      )
                         Defendants.    )
24
25
26   ///
27   ///
28   ///
 1         Plaintiff, Ross Taub (“Plaintiff”), alleges the following upon information

 2   and belief based upon personal knowledge:

 3                               NATURE OF THE CASE

 4      1. The United States Congress has found abundant evidence of the use of

 5         abusive, deceptive, and unfair debt collection practices by many debt

 6         collectors, and has determined that abusive debt collection practices

 7         contribute to the number of personal bankruptcies, to marital instability, to

 8         the loss of jobs, and to invasions of individual privacy. Congress wrote the

 9         Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter

10         “FDCPA”), to eliminate abusive debt collection practices by debt collectors,

11         to ensure that those debt collectors who refrain from using abusive debt

12         collection practices are not competitively disadvantaged, and to promote

13         consistent State action to protect consumers against debt collection abuses.

14      2. The California legislature has determined that the banking and credit system

15         and grantors of credit to consumers are dependent upon the collection of just

16         and owing debts and that unfair or deceptive collection practices undermine

17         the public confidence that is essential to the continued functioning of the

18         banking and credit system and sound extensions of credit to consumers. The

19         Legislature has further determined that there is a need to ensure that debt

20         collectors exercise this responsibility with fairness, honesty and due regard

21         for the debtor’s rights and that debt collectors must be prohibited from

22         engaging in unfair or deceptive acts or practices.

23      3. Ross Taub (“Plaintiff”), through Plaintiff's attorneys, brings this action to

24         challenge the actions of Parker Jewish Institute for Health Care and

25         Rehabilitation (“Parker”) and Abrams, Fensterman, Fensterman, Eisman,

26         Formato, Ferrara, Wolf & Carone, LLP (“Abrams”) (or jointly as

27         “Defendants”), with regard to attempts by Defendants to unlawfully and

28         abusively collect a debt allegedly owed by Plaintiff, and this conduct caused



                                              2
 1      Plaintiff damages.

 2   4. While many violations are described below with specificity, this Complaint

 3      alleges violations of the statute cited in its entirety.

 4   5. Unless otherwise stated, all the conduct engaged in by Defendants took

 5      place in the City of Berkely, County Alameda, State of California.

 6   6. Any violations by Defendants were knowing, willful, and intentional, and

 7      Defendants did not maintain procedures reasonably adapted to avoid any

 8      such violation.

 9   7. Unless otherwise indicated, the use of Defendants’ names in this Complaint

10      includes all agents, employees, officers, members, directors, heirs,

11      successors, assigns, principals, trustees, sureties, subrogees, representatives,

12      and insurers of Defendants.

13                            JURISDICTION & VENUE

14   8. Jurisdiction of this Court arises under 15 U.S.C. §1692k(d).

15   9. Venue is proper in the United States District Court for the Northern District

16      of California because Plaintiff resides within the State of California,

17      Alameda County, and the violations occurring herein

18
                                        PARTIES

19   10. Plaintiff is natural person residing in State of California.

20   11. Plaintiff is a natural person from whom a debt collector sought to collect a

21      consumer debt which was due and owing or alleged to be due and owing

22      from Plaintiff, and is a “debtor” as that term is defined by California Civil

23
        Code § 1788.2(h).

24
     12. Defendant Parker is a rehabilitation facility located in the City of Queens,

25      State of New York.

26   13. Defendant Abrams is a law firm who regularly collects debts located in the

27      City of Lake Success, State of New York.

28   14. At all relevant times herein, Defendant Abrams, was a corporation engaged,



                                              3
 1      in the business of collecting a debt from Plaintiff which qualifies as a “debt,”

 2      as defined by 15 U.S.C. §1692a(5).

 3   15. Defendant Abrams regularly attempts to collect debts alleged to be due

 4      another, and therefore is a “debt collector” as defined by the FDCPA, 15

 5      U.S.C. §1692a(6).

 6   16. Defendant Abrams, in the ordinary course of business, regularly, on behalf

 7      of themselves, or others, engage in debt collection as that term is defined by

 8      California Civil Code § 1788.2(b), is therefore a debt collector as that term is

 9      defined by California Civil Code § 1788.2(c).

10   17. This case involves money, property or their equivalent, due or owing or

11      alleged to be due or owing from a natural person by reason of a consumer

12      credit transaction. As such, this action arises out of a “consumer debt” and

13      “consumer credit” and a “debt” as those terms are defined by 15 U.S.C.

14      §1692a(5).

15                           FACTUAL ALLEGATIONS

16   18. At all times relevant to this matter, Plaintiff was an individual with his
17      personal residence within the State of California.
18   19. At all times relevant, Defendants conducted business within the State of
19      California.
20   20. Specifically, Defendants made multiple collection attempts in regards to the
21      alleged debt owed by Plaintiff including a collection letter and Defendants
22      served Plaintiff with a collection lawsuit at his residence in the State of
23      California.
24   21. At all times relevant, Defendants were subject to the laws of the State of
25      California.
26   22. On or around November 8, 2016, Plaintiff helped admit his cousin, Susan
27      Slavetsky, to Parker’s facility.
28   23. Ms. Slavetsy was subsequently admitted as a patient at Parker.


                                            4
 1   24. Ms. Slavetsky has since passed away.

 2   25. Ms. Slavetsky incurred alleged financial obligations to Parker for medical

 3      services, which were money, property, or their equivalent, for personal,

 4      family and/or household purposes, which is due or owing, or alleged to be

 5      due or owing, from a natural person to another person and were therefore

 6      “debt[s]” as that term is defined by 15 U.S.C. §1692a(5).

 7   26. As part of the admissions process to Parker, Plaintiff signed the Admission

 8      Agreement as the “Resident Representative”.

 9   27. Within the Admissions Agreement signed by Ms. Slavetsky and Plaintiff (as

10      the Resident Representative), there is clear language indicating the

11      following:

12
13                NOTE: The Resident Representative is not personally

14                responsible for the cost of care from the Resident

15                Representative’s personal assets…

16
17   28. Despite this clear and unambiguous language in the Admission Agreement,

18      Plaintiff received a collection letter from Defendants dated July 12, 2017

19      attempting to collect $71,636.35.

20   29. In the July 12, 2017 letter, Defendants state the following: “We are

21      contacting you regarding this matter because you undertook certain

22      duties and obligations by signing the facility’s admission agreement, and

23      could be responsible to the facility for damages that flowed from your

24      apparent breach of that agreement.”

25   30. Plaintiff adamantly disputes owing this alleged debt or having any financial

26      responsibility for the alleged debt referenced in Defendants July 12, 2017

27      letter.

28   31. Subsequently, on December 15, 2017, Defendants filed a collection lawsuit,



                                            5
 1      index number 613663/2017 (“State Court Case”) against Plaintiff attempting

 2      to collect $71, 636.35.

 3   32. In response to Defendants filing the State Court Case, Plaintiff was forced to

 4      hire an attorney to represent him in the defense of the lawsuit, which is still

 5      currently being litigated as of the date of this complaint.

 6   33. Also in response to the State Court Case, Plaintiff filed a complaint with the

 7      New York State Attorney General.

 8   34. After reviewing the Admission Agreement and relevant facts, Ms. Lonergan

 9      from the New York State Attorney General’s office sent a letter to

10      Defendant Abrams requesting that the Defendants withdraw their lawsuit.

11   35. Specifically, Ms. Lonergan stated that the Admission Agreement “clearly

12      states, ‘The Resident Representative is not personally responsible for the

13      cost of care from the Resident Representative’s personal assets’”.

14   36. Ms. Lonergan further states, “[i]n light of the circumstances, we ask that you

15      withdraw the Summons and Complaint regarding this matter.”

16   37. Despite Plaintiff and the New York State Attorney General’s requests,

17      Defendants have refused to withdraw the complaint or dismiss the State

18      Court Case.

19   38. It is clear from the Admission Agreement that the State Court Case is a

20      frivolous lawsuit.

21   39. By filing a suit against Plaintiff and serving Plaintiff with that lawsuit for an

22      unauthorized balance, Defendant Abrams engaged in conduct the natural

23      consequence of which was to harass, oppress, or abuse a person in

24      connection with the collection of a debt. Consequently, Defendant Abrams

25      violated 15 U.S.C. § 1692d.

26   40. Through the conduct described above, Defendant Abrams made false,

27      deceptive, and misleading representations regarding the amount owed on the

28      alleged debt, in violation of 15 U.S.C. §§ 1692e, 1692e(2), and 1692e(10).



                                             6
 1   41. Since Defendant Abrams was not authorized to collect a balance of

 2      $71,636.35, Defendant Abrams violated 15 U.S.C. § 1692e(5), by collecting

 3      a debt when it was not legally authorized to do so, and threatened an action

 4      it could not have taken.

 5   42. Defendant Abrams also violated 15 U.S.C. § 1692e(5) by threatening an

 6      action it could not have taken.

 7   43. Defendant’s unlawful, abusive, and harassing attempts to collect an

 8      authorized balance resulted in a violation of 15 U.S.C. §§ 1692f.

 9   44. Defendant falsely represented that Plaintiff owed the debt and implied that

10      Plaintiff was obligated to pay an unauthorized balance, thereby violating 15

11      U.S.C. § 1692f(1).

12   45. Because Defendants actions violated certain portions of the federal Fair Debt

13      Collection Practices Act, these portions are incorporated by reference in the

14      Rosenthal Fair Debt Collection Practices Act, through California Civil Code

15      § 1788.17, this conduct or omission violated Cal. Civ. Code § 1788.17.

16   46. Furthermore, Defendants committed unfair business practices by attempting

17      to collect an amount from Plaintiff that he clearly does not owe under Cal.

18      Bus. & Prof. Code 17200 et seq.

19   47. As a result of Defendant’s conduct set forth above, Plaintiff suffered

20      economic damages in a form of paying an attorney to defend the State Court

21      Case and damages in the form of mental anguish and emotional distress type

22      damages, which manifested in symptoms including but not limited to

23      frustration, anxiety, loss of sleep, embarrassment, and shame.

24                                        Count I:

25              Violation Of The Fair Debt Collection Practices Act

26                                 (Against Abrams)

27   48. Plaintiff hereby incorporates the preceding paragraphs as if set forth in full.

28   49. The foregoing acts and omissions constitute numerous and multiple



                                             7
 1      violations of the FDCPA, including but not limited to each and every one of

 2      the above-cited provisions of the FDCPA, 15 U.S.C. §1692 et seq.

 3   50. As a result of each and every violation of the FDCPA, Plaintiff is entitled to

 4      any actual damages pursuant to 15 U.S.C. §1692k(a)(1); statutory damages

 5      in the amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

 6      reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3)

 7      from Defendant.

 8                                     Count II
 9         Rosenthal Fair Debt Collection Practices Act (Rosenthal Act)
10                         Cal. Civ. Code §§ 1788-1788.32
11                            (Against All Defendants)
12   51. Plaintiff repeats, re-alleges, and incorporates by reference, all other
13      paragraphs.
14   52. The foregoing acts and omissions constitute numerous and multiple
15      violations of the Rosenthal Act, including but not limited to each and every
16      one of the above-cited provisions of the Rosenthal Act, Cal. Civ. Code §§
17      1788-1788.32
18   53. As a result of each and every violation of the Rosenthal Act, Plaintiff is
19
        entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a);
20
        statutory damages for a knowing or willful violation in the amount up to
21
        $1,000.00 pursuant to Cal. Civ. Code § 1788.30(b); and reasonable
22
        attorney’s fees and costs pursuant to Cal. Civ. Code § 1788.30(c) from each
23
        and every defendant, jointly and severally
24
                                       Count III
25
          Violations of California Business and Professions Code §17200
26
                               (Against All Defendants)
27
     54. Plaintiff repeats, re-alleges, and incorporates by reference, all other
28



                                           8
 1         paragraphs.

 2      55. California Business and Professions Code section 17200, et seq. prohibits
 3         unfair, unlawful, and fraudulent business practices.
 4      56. Defendants have engaged in unfair business practices as defined by
 5         California Business and Professions Code section 17200.
 6      57. Defendants' acts and practices as alleged herein are unfair because the utility
 7         of the conduct is outweighed by the gravity of the harm it causes. Further,
 8         Defendants' conduct is unfair because it offends established public policy or
 9         is immoral, unethical, oppressive, unscrupulous, and substantially injurious
10         to consumers.
11         62.    Defendants’ acts and practices are unfair because they are attempting
12   to collect from Plaintiff an amount that he clearly does not owe. Plaintiff and the
13
     New York State Attorney General repeatedly brought the errors to Defendants’
14
     attention and Defendants refused to cease collection attempts.
15
           63.    Defendants' conduct has caused substantial injury, which was not
16
     reasonably avoidable by Plaintiff, and is not outweighed by countervailing benefits
17
     to consumers or to competition.
18
           64.    Defendants' actions constitute unlawful competition because it
19
     engaged in the following acts:
20
             (a) Violating the Fair Debt Collection Practices Act, 15 U.S.C. section
21
                 1692, et seq.;
22
             (b) Violating the California Rosenthal Fair Debt Collection Practices Act,
23
24               California Civil Code sections 1788, et seq.;

25         65.    As a direct and proximate result of Defendants' unfair and unlawful

26   business practices, Plaintiff has suffered injury in fact and monetary damages.
27         66.    Plaintiff seeks injunctive relief, pursuant to Business and Professions
28   Code section 17203.


                                               9
 1                               PRAYER FOR RELIEF

 2         Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the

 3   following relief against Defendant:

 4                                         Count I:

 5                 Violation Of The Fair Debt Collection Practices Act

 6                                   (Against Abrams)

 7            1. An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

 8            2. An award of statutory damages up to $1,000.00, pursuant to 15 U.S.C.

 9
                 § 1692k;

10
              3. For reasonable attorneys’ fees and costs of suit;
              4. For such further relief as this Court deems necessary, just, and proper.
11
12                                         Count II

13              Rosenthal Fair Debt Collection Practices Act (RFDCPA)

14                            Cal. Civ. Code §§ 1788-1788.32
15                               (Against All Defendants)
16            1. An award of actual damages pursuant to Cal. Civ. Code § 1788.30(a);
17            2. An award of statutory damages of $1,000.00 pursuant to Cal. Civ.
18               Code § 1788.30(b);
19            3. An award of costs of litigation and reasonable attorney’s fees,
20               pursuant to Cal. Civ. Code § 1788.30(c).
21                                         Count III
22           Violations of California Business and Professions Code §17200
23                               (Against All Defendants)
24            1. An award of actual damages;
25            2. An award of costs of litigation and reasonable attorney’s fees.
26   ///
27   ///
28   ///


                                              10
 1                                   TRIAL BY JURY

 2        67. Pursuant to the seventh amendment to the Constitution of the United
 3        States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5   Date: December 13, 2018                       Kazerouni Law Group
 6
                                                   By: /s/ Ryan L. McBride
 7                                                 Ryan L. McBride
 8                                                 Attorney for the Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              11
